DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herr U.S. Patent No. (5,458,114).
With respect to claim 1, Herr discloses a body fluid collection device or penile cap (1, figs.1-7), comprising: 
a fitting part (3), which is a sheet having an opening (13, fig.2) and has a first surface (where element 9 is located) and a second surface (where element 8 is located in fig.2); 

a collection film or bladder (4, fig.2) having an edge with a circumference (the entire circumference of bladder 4 shown in fig.4) greater than a circumference of the opening (13) of the fitting part and connected to the second surface (where element 8 is located) of the fitting part (3) in a manner of surrounding the opening (13) of the fitting part (the periphery of the seminal fluid bladder 4 at the open end 15 has the circumference greater than the circumference of the circular aperture 13).
With respect to claim 3, Herr discloses the collection film or bladder (4) has a pocket structure (as shown in the reproduced image of fig.2 below), the pocket structure having an open (15, fig.2) end defined by the edge of the collection film.  

    PNG
    media_image1.png
    342
    345
    media_image1.png
    Greyscale

With respect to claim 4, Herr discloses a retaining part (5), which is a  radially curved sheet and is provided with at least one retaining part opening (7), an outer edge of the retaining 
With respect to claim 5, Herr discloses the collection film comprises: an annular part (the entire circumference of bladder 4), which is a radially curved annular film, an outer edge of the annular part being the edge of the collection film; and a pocket part having a pocket part open end, the pocket part open end being connected to an inner surface of the annular part, wherein the pocket part open end of the pocket part has a circumference greater than the circumference of an inner edge of the annular part, and is connected to the inner surface of the annular part at a distance from the inner edge of the annular part (as shown in the reproduced image of fig.2 below).  

    PNG
    media_image2.png
    343
    345
    media_image2.png
    Greyscale

With respect to claim 7, Herr discloses the collection film or bladder (4) is a curved elastic film or latex ([Col.3], lines 45-49) and (fig.2).  

With respect to claim 9, Herr discloses the opening (13) of the fitting part (3) is located at the center of the circle (as shown in fig.2).  
With respect to claim 10, Herr discloses the fitting part (3) is a curved sheet (as shown in fig.2).  
With respect to claim 11, Herr discloses the edge of the collection film or bladder (4) is not in contact with an outer edge of the fitting part (as shown in fig.2).  
With respect to claim 12, Herr discloses the opening (13) is located on a long symmetry axis of the fitting part, and distances between the opening and two outer edges of the fitting part on the long symmetry axis are not equal (as shown in the reproduced image of fig.1 below).  

    PNG
    media_image3.png
    381
    285
    media_image3.png
    Greyscale


With respect to claim 16 Herr discloses the body fluid collection device or bladder (4) further comprises a structure holding part (5) extending along the edge of the fitting part (3, fig.2).  
With respect to claim 17, Herr discloses a part of an outer edge of the structure holding part (5) is further extending outwards to form at least one fin protruding from the fitting part (3) for the user to grip with fingers (as shown in fig.2).  
With respect to claim 18, Herr discloses the body fluid collection device further comprises a gripping part (as shown in the reproduced image of fig.2 below) having at least one point connected to the structure holding part and foldable to be flattened to the fitting part before use (as shown in fig.1). 

    PNG
    media_image4.png
    300
    345
    media_image4.png
    Greyscale
 
With respect to claim 19 Herr discloses the constituent material of the adhesive layer comprises a pressure-sensitive adhesive ([Col.3], lines 23-26).  
With respect to claim 20, Herr discloses the edge of the collection film and the fitting part are integrally formed so as to be connected (as shown in fig.2) and ([Col.2], lines 54-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herr as applied to claim 1 above, and further in view of Delcroix (FR 2,750,854 A1).
With respect to claim 14, Herr substantially discloses the invention as claimed except an edge of the fitting part has a notch.  
Delcroix however, teaches contraceptive device (1, fig.1) comprising a fitting part (5) having a notch (9).
In view of the teachings of Delcroix, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fitting part of Herr by incorporating a notch for positioning the fitting part on the anatomy of the user.
With respect to claim 15, the combination of Herr/Delcroix substantially discloses the invention as claimed.  Delcroix further teaches the notch (9) is an are shape notch (as shown in fig.1).  
Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Herr fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 2 and 6 which recite features not taught or suggested by the prior art drawn to Herr.
a joint of the edge of the collection film and the second surface of the fitting part has a width, an inner edge of the joint forms a connecting rim surrounding the opening, the connecting rim has a circumference greater than the circumference of the opening such that the fitting part is divided into an inner portion and an outer portion, the inner portion of the fitting part and the collection film constitute a storage space having the opening, and the storage space is capable of storing the body fluid of a user and the body fluid collection device further comprises a drainage tube, wherein the collection film has a pocket structure, the pocket structure having a connecting hole and an open end defined by the edge of the collection film, and the drainage tube being connected to the connecting hole, in combination with the other elements (or steps) of the apparatus and method recited in the claims.  
Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 2 and 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786